DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed on 06/24/2021. 
Applicant’s response filed 09/24/2021 is acknowledged.  In the response applicant amended claims 1 and 4.  Claim 2 was canceled.  Claims 1 and 3-8 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/786,063 and any patent granted on Application Number 17/075,029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable Oshima et al. (US 2019/0136346 A1), herein Oshima [IDS dared 06/24/2021].

In regards to claim 1, Oshima teaches a copper alloy comprising, in mass%, Ni: 10-25%, Si: 1-3%, Fe: 3-18%, the total of one or more elements of Mo, W, and Nb: 6.5-20%, and the balance: Cu and impurities [Abstract, 0011-0013, claim 1].  These ranges overlap the claimed ranges for the elements.  The alloy further has a copper-base matrix and an iron containing hard phase (i.e., an Fe matrix structure) [0014, 0017].  It is noted that the Fe matrix phase as set forth in the Instant Specification is referred to as a hard matrix structure in paragraph 0038.    The alloy is for valve seats [0003, 0061, claim 9].  The seat is formed via laser cladding [0003, 0019, 0062-0063].
Oshima differs from claim 1 by teaching Mo in a list of other additive elements, such that it cannot be said that the Mo species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Oshima, including Mo.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 4, Oshima teaches a copper alloy of substantially similar composition to that of the claimed alloy formed by a substantially similar method of laser cladding.  Thus the alloy is expected to have substantially similar properties to that of the claimed alloy including the area ratio of the Fe matrix.  It is noted that in paragraph 0028 of the Instant Specification that the table shown in Fig. 7  shows the relationship of Relation 1 to the area fraction of an Fe matrix structure.  Thus as Oshima teaches an alloy the overlaps in composition to the claimed alloy and Relation 1 (see the rejection of claim 5 below), the range of the area of the Fe matrix is expected to overlap as well.  
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

	In regards to claim 5, Oshima further teaches the alloy comprises, in mass%:  Fe: 3-18%, and Mo: 6.5-20% [Abstract, 0011-0013, claim 1].  Thus the ranges overlap Relation 1 as 15.55 < (1.04)*(18)-(0.004)*(6.5) = 18.72-0.026 = 18.694 <36.38.

In regards to claim 6, Oshima is silent to the formation of a sigma phase in the copper alloy, thus the sigma phase is not present in the copper alloy [0074-0075, 0084-0087]. 

In regards to claim 7, Oshima teaches a copper alloy of substantially similar composition to that of the claimed alloy formed by a substantially similar method of laser cladding.  Thus the alloy is expected to have substantially similar properties to that of the claimed alloy including the wear amount as claimed.  See In re Best.

In regards to claim 8, Oshima teaches a copper alloy of substantially similar composition to that of the claimed alloy formed by a substantially similar method of laser cladding.  Thus the alloy is expected to have substantially similar properties to that of the claimed alloy including the thickness of the heat affected zone.  See In re Best.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2019/0136346 A1), herein Oshima, as applied to claim 1 above, and further in view of Kawasaki et al. (US 2019/0276916 A1), herein Kawasaki [Cited: 06/24/2021].
In regards to claim 3, Oshima further teaches a Mo-based Laves phase or a µ hard phase is formed in the matrix structure [0017, 0044].  Oshima is silent to the presence of a NiSi-based hard phase in the matrix structure of the copper alloy.
Kawasaki teaches a copper-based alloy for laser cladding a valve system [Abstract, 0003, 0005].  The alloy comprises:  Ni: 5.0 mass % to 30.0 mass %; Si: 0.5 
Kawasaki expressly teaches that the Ni and Si form a hard silicide containing Ni as the main component that is dispersed in the copper matrix to increase the wear resistance [0037-0038].  Further, Kawasaki teaches that if the content of nickel silicide is small, the weldability with respect to a substrate deteriorates [0038].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the copper matrix of the alloy of Oshima has the dispersed Ni silicide phase as taught by Kawasaki.  One would have been motivated to do so based on the increase to the wear resistance and the weldability. 

	Response to Arguments
The double patenting rejections are withdrawn based upon the submitted terminal disclaimer.
Applicant’s arguments, see Pgs. 1-4, filed 09/24/2021, with respect to the rejections of claims 1 and 3-8 under Ninomiya et al. (US 5,911,949) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of   as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784